                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,                     : Civil No. 1:19CV392
               Plaintiff,                     :
                                              :
              v.                              :
                                              :
$40,200.00 in U.S. CURRENCY,                  :
                                              :
and                                           :
                                              :
$40,080.00 in U.S. CURRENCY,                  :
                                              :
and                                           :
                                              :
$40,344.00 in U.S. CURRENCY,                  :
                    Defendants.               :

                     VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES Plaintiff, the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina, and

respectfully states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 21 U.S.C.

§ 881(a)(6) for the forfeiture of the defendant properties, which were furnished or intended

to be furnished in exchange for a controlled substance, in violation of Title II of the

Controlled Substances Act, 21 U.S.C. §§ 801 et seq., or represent proceeds traceable to

such an exchange, or were used or intended to be used to facilitate violation of the

Controlled Substances Act.




            Case 1:19-cv-00392 Document 1 Filed 04/10/19 Page 1 of 4
       2.     This action is also brought to enforce the provisions of 18 U.S.C.

§ 981(a)(1)(C) for the forfeiture of the aforesaid defendant properties which constitute or

were derived from proceeds traceable to an offense constituting specified unlawful activity

as defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense, specifically

the exchange of a controlled substance in violation of state or federal law.

       3.     The defendant properties are $40,200.00 in U.S. Currency, $40,080.00 in

U.S. Currency, and $40,344.00 in U.S. Currency, which were seized on February 21, 2019,

in Greensboro, North Carolina, and have been deposited to the United States Postal Service

Forfeiture Holding Fund.

       4.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant properties. This Court has jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395,

because the defendant properties were seized while located in the jurisdiction of this Court,

or one or more of the acts giving rise to forfeiture occurred in this district.

       6.     Upon the filing of this complaint, Plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which Plaintiff will execute

upon the properties pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

       7.     The facts and circumstances supporting the seizure and forfeiture of the

defendant properties are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.




             Case 1:19-cv-00392 Document 1 Filed 04/10/19 Page 2 of 4
       WHEREFORE, the United States of America prays that process of a Warrant for

Arrest and Notice In Rem be issued for the arrest of the defendant properties; that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed;

that judgment be entered declaring the defendant properties be forfeited to the United States

of America for disposition according to law; and that the United States of America be

granted such other relief as this Court may deem just and proper, together with the costs

and disbursements of this action.

       Date: April 10, 2019

                                               Respectfully submitted,

                                               MATTHEW G.T. MARTIN
                                               United States Attorney


                                                /s/ Nathan L. Strup
                                               Nathan L. Strup, Mo. Bar No. 60287
                                               Assistant U.S. Attorney
                                               Middle District of North Carolina
                                               101 S. Edgeworth Street, 4th Floor
                                               Greensboro, NC 27401
                                               (336) 333-5351/nathan.strup@usdoj.gov




            Case 1:19-cv-00392 Document 1 Filed 04/10/19 Page 3 of 4
                                   VERIFICATION

      Pursuant to 28 U.S.C. $ 1746,   I verifu   under penalty ofperjury under the laws   of

the United States of America, that the contents of the foregoing Complaint are true and

corect to the best of my knowlcdge, information and belief.

                                             ,4
                                          /)L          )/ll   &
                                         *dg& r. M6rvin
                                         Special Agent
                                                                  -
                                         US Postal Service Office of Inspector General




           Case 1:19-cv-00392 Document 1 Filed 04/10/19 Page 4 of 4
                                     DECLARATION

        I, Roger T. Marvin, pursuant to 28 U.S.C. § 1746, under penalty of perjury and

pursuant to the laws of the United States, state that the following is true and correct to the

best of my knowledge and belief:

        1.     I am currently employed as a Special Agent with the United States Postal

Service Office of Inspector General, (USPS-OIG), assigned to the Capital Metro Area Field

Office. I have been employed by the USPS-OIG since May of 2004. I am a sworn federal

law enforcement officer, empowered to investigate criminal activity involving or relating

to the United States Postal Service (Postal Service) and/or United States mail.

        2.     Prior to my employment with USPS-OIG, I was employed by the Virginia

State Police, serving eight years as a trooper and two years as a special agent in the Bureau

of Criminal Investigation. I have made numerous arrests for drug offenses and other crimes

and testified in many state and federal courts. I graduated from the State University of New

York at Plattsburgh in 1990. I attended a weeklong USPS-OIG narcotics training program

focused on narcotics parcel investigations in April 2018.

        3.     I am currently assigned to a multi-functional team which investigates crimes

committed by employees of the Postal Service, including, but not limited to, mail theft,

financial fraud and embezzlement, transportation of controlled substances or proceeds

through the United States mail, and other crimes against or involving the United States

mail.

        4.     This Declaration is submitted in support of a Verified Complaint of

Forfeiture of a total of $120,624.00 in United States Currency seized on February 21, 2019,


                                                                                  A

             Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 1 of 17
from three parcels (tracking #s 9505514155279009322794, 9505514155279009322800,

and 9505516160129009251975).

       5.     As set forth below, this Declaration concerns an investigation into the use of

the United States mail to deliver controlled substances and cash proceeds of unlawful drug

transactions. The investigation has revealed a substantial amount of Postal Service parcels

were being used to facilitate the transportation and distribution of marijuana from the San

Jose, CA area to the Charlotte/Kannapolis, NC area, and the transportation of U.S.

Currency from the Charlotte/Kannapolis area to the San Jose, CA area. My statements are

based upon my personal observations, review of law enforcement and postal records, and

information relayed to me by other law enforcement agents or citizen witnesses whom I

believe to be reliable.

       6.     One of my duties is to review Postal Service data to detect suspicious activity

indicative of Postal Service employees facilitating the transportation of controlled

substances or proceeds of unlawful drug transactions through the mail. One indication of

such activity is an employee with a significantly larger than usual number of Priority Mail

and Priority Mail Express parcels sent to multiple addresses on their assigned route and

originating in states known to be sources of controlled substances. Based on my training

and in my experience, drug traffickers often use the Priority Mail Express service, which

is the USPS overnight/next day delivery product, or the Priority Mail service, which is

typically a 2-3-day delivery product, in part because of the speed and reliability of these

delivery services, and the traffickers’ ability to track the article’s movement to the intended

delivery point.

                                              2



            Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 2 of 17
       7.     I know from my experience and training that drug traffickers often use

fictitious or incomplete names and addresses in an effort to conceal their identity from law

enforcement officers when mailing illegal drugs and proceeds of their transactions.

       8.     I initiated the investigation described below after Postal Service data showed

that a large number of Priority Mail parcels originating in the San Jose, CA area had been

sent to several different addresses on a single route in Kannapolis, NC. Surveillance of the

letter carrier assigned to that route revealed that instead of being delivered as addressed,

parcels were diverted to an individual in exchange for cash. I seized four parcels originating

in the San Jose, CA area during this investigation. I executed search warrants on two of

them in the Western District of North Carolina and found a total of approximately 7.5

pounds of suspected marijuana. I executed search warrants on the other two in the Middle

District of North Carolina and also found a total of approximately 7.5 pounds of suspected

marijuana. I also recovered three parcels previously mentioned in paragraph 4 above,

which contained U.S. Currency and were mailed to addresses in the San Jose, CA area.

These parcels are in the USPS-OIG evidence storage room in Greensboro, NC. Some, but

not all, of the facts of the investigation are summarized below.

       9.     In June 2018, I noticed a disproportionate amount of Priority Mail parcels

originating in the San Jose, CA area had been scanned delivered in Kannapolis, NC, by a

particular City Letter Carrier (CARRIER # 1). Postal Service data showed that during the

period from May 1, 2018, through June 30, 2018, thirty-seven Priority Mail parcels scanned

as “DELIVERED” in Kannapolis had been accepted for shipping at retail counters in San

Jose, CA area Post Offices. CARRIER # 1 delivered 26 of the parcels and a particular

                                              3



            Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 3 of 17
Carrier Technician (CARRIER # 2) delivered 9 of them. The 35 packages delivered by

CARRIER # 1 and CARRIER # 2 were addressed to 19 different addresses on City Route

14, which is one of thirty-five delivery routes in Kannapolis. Each parcel had a postage

amount of $18.90, which is the amount of a large Flat Rate Priority Mail box, and weighed

between 3.94 and 5.19 pounds.

       10.     CARRIER # 1 is a city letter carrier in Kannapolis, assigned to a fixed route.

He was assigned to City Route 14 until September 29, 2018, when he was assigned to City

Route 11.

       11.     CARRIER # 2 is a carrier technician and serves as the regular substitute

carrier for multiple routes in Kannapolis.

       12.     Colbey Lamont Black (BLACK) is 29 years old and frequents Concord, NC.

His current address is unknown, but he is associated with Black’s Transport, a courier

business located in Concord. BLACK has been convicted of several felonies, including

possession of marijuana with intent to distribute, possession of cocaine with intent to

distribute, felony possession of a schedule II controlled substance, felony possession of

cocaine, and felony possession of marijuana.

       13.     I reviewed images of several of the parcels described in paragraph 9 above,

sent from the San Jose, CA area and delivered by CARRIER # 1 and CARRIER # 2. Many

of the address labels were handwritten and the parcels had been sent in retail transactions

in which only the one parcel was mailed and payment was made by cash.

       14.     In August 2018, I began to conduct video surveillance of CARRIER # 1 and

CARRIER # 2. By December 17, 2018, I obtained surveillance video for 21 days during

                                              4



             Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 4 of 17
which CARRIER # 1 or CARRIER # 2 handled a total of 61 large Flat Rate Priority Mail

parcels originating in the San Jose, CA area. None of the parcels were delivered as

addressed and instead were diverted in exchange for cash. Some examples are described

below.

         15.     On August 23, 2018, CARRIER # 1 worked on City Route 14 and scanned

as “DELIVERED” five Priority Mail parcels originating in the San Jose, CA area, each

bearing $18.90 in postage. Postal Service data showed that these were the only parcels

bearing $18.90 in postage scanned by CARRIER # 1 on that day. CARRIER # 1 did not

deliver the packages at the time or location that he scanned them. Later that day, CARRIER

# 1 gave BLACK five large Flat Rate Priority Mail boxes, and BLACK gave CARRIER

# 1 an unknown amount of cash.

         16.     On August 29, 2018, CARRIER # 1 worked on City Route 14 and scanned

as “DELIVERED” three Priority Mail parcels originating in the San Jose, CA area, each

bearing $18.90 in postage. Postal Service data showed that these were the only parcels

bearing $18.90 in postage scanned by CARRIER # 1 on that day. CARRIER # 1 did not

deliver the packages at the time or location that he scanned them. Later that day, CARRIER

# 1 met with an unknown person in a white car. CARRIER # 1 put three large Flat Rate

Priority Mail boxes in the front passenger side of the white car. The unknown person

handed CARRIER # 1 an unknown amount of cash.

         17.     On September 7, 2018, CARRIER # 1 worked on City Route 14 and scanned

as “DELIVERED” three Priority Mail parcels originating in the San Jose, CA area, each

bearing $18.90 in postage. Postal Service data showed that these were the only parcels

                                            5



               Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 5 of 17
bearing $18.90 in postage scanned by CARRIER # 1 on that day. CARRIER # 1 did not

deliver the packages at the time or location that he scanned it. Later that day, CARRIER

# 1 gave BLACK three large Flat Rate Priority Mail boxes and BLACK gave CARRIER

# 1 an unknown amount of cash.

       18.     On September 15, 2018, CARRIER # 1 worked on City Route 14 and

scanned as “DELIVERED” three Priority Mail parcels originating in the San Jose, CA area,

each bearing $18.90 in postage. Postal Service data showed that these were the only parcels

bearing $18.90 in postage scanned by CARRIER # 1 on that day. CARRIER # 1 did not

deliver the packages at the time or location that he scanned them. Later that day, CARRIER

# 1 gave BLACK the three parcels, and BLACK gave CARRIER # 1 an unknown amount

of cash.

       19.     Effective September 29, 2018, CARRIER # 1 was reassigned from City

Route 14 to City Route 11 in Kannapolis, NC, 28083. Postal Service data shows that during

the period from January 29, 2018, through September 29, 2018, there were 117 parcels

originating in the San Jose, CA area, each bearing $18.90 in postage and destined for City

Route 14. There were no parcels meeting this profile destined for City Route 11 during this

period. Two of these parcels were destined for City Route 14 in October. There were no

similar parcels sent to City Route 14 in November. Postal Service data show that no parcel

originating in the San Jose, CA area bearing $18.90 in postage was sent to City Route 11

in 2018 prior to October 1, 2018. In October and November, 2018, there were 46 of these

parcels sent to City Route 11.



                                            6



             Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 6 of 17
       20.     On October 15, 2018, CARRIER # 1 worked on City Route 11 and scanned

as “DELIVERED” four Priority Mail parcels originating in the San Jose, CA area, each

bearing $18.90 in postage. CARRIER # 1 did not deliver the parcels when he scanned

them. Later that day, CARRIER # 1 gave BLACK four large Flat Rate Priority Mail boxes,

and BLACK gave CARRIER # 1 an unknown amount of cash.

       21.     On October 29, 2018, CARRIER # 2 worked on City Route 11 and scanned

as “DELIVERED” four Priority Mail parcels originating in the San Jose, CA area, each

bearing $18.90 in postage. Postal Service data showed that these were the only parcels

bearing $18.90 in postage scanned by CARRIER # 2 on that day. CARRIER # 2 did not

deliver the parcels when he scanned them. Later that day, CARRIER # 2 and BLACK met

in a parking lot. CARRIER # 2 exited his postal vehicle and the back door of the postal

vehicle opened. BLACK opened the driver’s side rear door of his vehicle, and at least one

white object was placed in his vehicle.

       22.     On November 1, 2018, CARRIER # 1 worked on City Route 11 and scanned

as “DELIVERED” two parcels originating in the San Jose, CA area, each bearing $18.90

in postage. CARRIER # 1 did not deliver the parcels when he scanned them. Later that

day, CARRIER # 1 gave BLACK two large Flat Rate Priority Mail boxes, and BLACK

gave CARRIER # 1 an unknown amount of cash.

       23.     On November 26, 2018, CARRIER # 1 worked on City Route 11 and

scanned as “DELIVERED” three parcels originating in the San Jose, CA area, each bearing

$18.90 in postage. Postal Service data showed that these were the only parcels bearing

$18.90 in postage scanned by CARRIER # 1 on that day. CARRIER # 1 did not deliver the

                                           7



             Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 7 of 17
parcels when he scanned them. Later that day, CARRIER # 1 gave BLACK three large Flat

Rate Priority Mail boxes, and BLACK gave CARRIER # 1 an unknown amount of cash.

       24.     On January 7, 2019, CARRIER # 1 worked on City Route 11 and scanned as

“DELIVERED” two parcels originating in the San Jose, CA area, each bearing $18.90 in

postage. CARRIER # 1 also handled a third parcel bearing $18.90 in postage and

originating in the San Jose, CA area, but never scanned it as “DELIVERED”. Later that

day, CARRIER # 1 gave BLACK three large Flat Rate Priority Mail boxes, and BLACK

gave CARRIER # 1 an unknown amount of cash.

       25.     On January 7, 2019, I obtained and executed a search warrant on a Flat Rate

Priority Mail parcel bearing tracking # 9505511464038337239617 and mailed to an

address in Concord, NC. The parcel had been sent from the San Jose, CA area using a

particular sender name that had previously appeared on several parcels, described above,

sent to addresses on City Route 14 in Kannapolis and known to have been diverted to

BLACK by CARRIER # 1. Research showed that the names listed as the sender and

recipient were not associated with the addresses listed on the parcel, and that the return

address was not legitimate. The parcel contained two double-bagged vacuum-sealed bags

of plant material consistent with marijuana.

       26.     On January 7, 2019, three large Flat Rate Priority Mail parcels mailed to

addresses on City Route 11, using sender names that had previously appeared on parcels

known to have been diverted to BLACK by CARRIER # 1, were accepted in the San Jose,

CA area in three separate cash transactions.



                                               8



             Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 8 of 17
       27.     On January 9, 2019, I obtained and executed a search warrant and tracking

warrant on one of the Flat Rate Priority Mail parcels described in paragraph 26, bearing

tracking # 9505511464019007252112 (TRACKED PARCEL). The TRACKED PARCEL

contained three sealed plastic bags with a combined weight of approximately 3.6 pounds

containing plant material consistent with marijuana. A global positioning satellite tracking

device was put in the TRACKED PARCEL pursuant to the tracking warrant, and it was

returned to the Postal Service for delivery along with the two other parcels described in

paragraph 26 above.

       28.     On January 10, 2019, I monitored CARRIER # 1 and the delivery of the

TRACKED PARCEL and the two other parcels on City Route 11. CARRIER # 1 scanned

each of the parcels as “DELIVERED, FRONT DOOR/PORCH”. CARRIER # 1

subsequently scanned the TRACKED PARCEL as “DELIVERY DELAY”. CARRIER # 1

then scanned the second parcel as “RETURN TO POST OFFICE FOR ADDRESS

VERIFICATION”. There were no changes to the status of the third parcel. CARRIER # 1

then brought all three parcels back to the Kannapolis Post Office.

       29.     CARRIER # 1 was interviewed at the end of his shift on the same day. He

stated that he had been diverting parcels to BLACK in exchange for a fee of $150 per box

and that he assumed the boxes contained marijuana. CARRIER # 1 said that BLACK

wanted him to bring the three parcels described in paragraph 26 to BLACK, and that

CARRIER # 1 refused to do so because CARRIER # 1 knew he was being watched.

CARRIER # 1 said he had been involved in this arrangement with BLACK for

approximately two and a half years.

                                             9



             Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 9 of 17
       30.    On January 14, 2019, I interviewed CARRIER # 2 and he admitted to

diverting parcels to BLACK in exchange for cash for several months. He said that

CARRIER # 1 introduced him to BLACK.

       31.    With respect to each of the parcels described in paragraphs 13-28 above, I

determined that the sender name was either fictitious or not associated with the return

address, the return address was either fictitious or not associated with the sender name, the

recipient name was not associated with the delivery address, and the delivery address was

an actual delivery address on a City Route assigned to Carrier # 1 or Carrier # 2.

       32.    From November 2018 to February 2019, I researched Priority Mail parcels

sent to the San Jose, CA area (three-digit Zip Codes “950” and “951”) from the

Charlotte/Kannapolis area (three-digit Zip Codes “280”, “281” and “282”) during the

period from January 2017 through January 12, 2019. I identified 184 Flat Rate Priority

Mail parcels accepted during this time period through Postal Service retail units or self-

service kiosks in the Charlotte/Kannapolis area, and sent to four addresses in the San Jose,

CA area.

       33.    Images were available for 46 of the 184 Priority Mail parcels that I identified.

After researching public records searches and conducting interviews, I determined that

none of the sender names were associated with the return addresses listed on the 46 parcels

of which I had images.

       34.    I also determined that one of the four delivery addresses in the San Jose, CA

area to which the 46 parcels were sent was associated with Sabine Thaller (S. THALLER),

one was associated with both S. THALLER and Michael Thaller (M. THALLER), one was

                                             10



           Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 10 of 17
associated with M. THALLER and Joseph B. Psick (PSICK), and one was associated with

PSICK.

       35.    Of the 46 parcels of which I had images, 2 parcels were sent to “Jennifer

Thaller” at a San Jose, CA area address that is associated with S. THALLER and M.

THALLER. The sender name on the parcels used was “Orlando Brooks” and the return

address was an address in Kingstown, NC. Records show that Orlando Whisnant

(WHISNANT) is associated with that address in Kingstown, and that no “Orlando Brooks”

is associated with that address.

       36.    Postal Service data show that from October 2017 through July 2018, twenty-

two large Flat Rate Priority Mail parcels weighing 4.19 to 5.12 pounds were mailed from

the San Jose, CA area to four separate addresses on the same road in Kingstown as the

delivery address referenced in paragraph 35 above. These included 4 parcels mailed to the

address associated with WHISNANT. No images of these parcels were available.

       37.    Records show that WHISNANT is associated with two other addresses, in

Charlotte, NC, to which 15 parcels weighing between 4.19 and 4.56 pounds were sent from

the San Jose, CA area from October 2017 to May 2018. I reviewed images of 3 of the

parcels that were available. The sender names used on these 3 parcels had previously

appeared on parcels known to have been diverted to BLACK by CARRIER # 1 and

CARRIER # 2. The recipient names used on the parcels were “Carlton Brooks” and “Otis

Whisnant”. A public records search indicated that those names were not associated with

the respective delivery addresses.



                                           11



          Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 11 of 17
       38.    I also identified 94 large Flat Rate Priority Mail parcels that were sent from

February 10, 2017, to May 14, 2018, from the San Jose, CA area to a particular company

and address in Locust, NC, that are associated with Joseph Daniel Smith (SMITH). Images

were available for 4 of the 94 Priority Mail parcels. All 4 parcels used a particular sender

name and return address that had previously appeared on several parcels, described above,

sent to addresses on City Route 14 in Kannapolis and known to have been diverted to

BLACK by CARRIER # 1. Each parcel weighed between 4.12 and 5.31 pounds. These

parcels were all accepted in retail transactions paid by cash.

       39.    I identified 55 large Flat Rate Priority Mail parcels sent from January 6, 2017,

to August 31, 2017, each weighing between 3.94 and 5.31 pounds. Each parcel originated

in the San Jose, CA area and was sent a particular address in Concord, NC, that is associated

with SMITH. These parcels were all accepted in retail transactions paid by cash.

       40.    In 2015 – 2017, SMITH transferred three real properties located in Cabarrus

County, NC, to M. THALLER. The deed instruments give mailing addresses for M.

THALLER in the San Jose, CA area. M. THALLER was fingerprinted in 2018 as an

applicant for cannabis activity license.

       41.    In 2017, BLACK transferred two real properties located in Cabarrus County,

NC, to S. THALLER. Both deed instruments give a mailing address for S. THALLER in

the San Jose, CA area.

       42.    Kahlil J. Marsh (MARSH) works with BLACK as a driver for Black’s

Transport. Postal Service data show that in 2017 and 2018, twelve large Flat Rate Priority

Mail parcels weighing 4.12 to 5.19 pounds were mailed from the San Jose, CA area to three

                                             12



          Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 12 of 17
addresses in Concord associated with MARSH. I reviewed images that were available for

five of the parcels, four of which used sender names that had previously appeared on

parcels known to have been diverted to BLACK by CARRIER # 1.

       43.    On November 8, 2018, MARSH mailed a Priority Mail parcel to a San Jose,

CA area address that is associated with M. THALLER and S. THALLER from a Post

Office in Concord. No image of the parcel was available and Post Service records no not

show it was delivered.

       44.    I found records of 36 parcels originating in the Charlotte/Kannapolis area

addressed to a particular address in the San Jose, CA area from February 2017 to October

2018. An image of one of the parcels was available. That parcel was mailed at Steele Creek

Station Post Office in Charlotte, NC, on October 25, 2018, and purported to be from “D&G

Graphic Tee’s” with a Fallston, NC PO Box listed as the return address. I found no record

of such a company in North Carolina. The PO Box listed is registered to an individual third

party who has no known connection to “D&G Graphic Tee’s” or to the investigation. The

parcel was sent to “Amber Stevens” at an address in the San Jose, CA area that records

show was associated with M. THALLER from 2017, and PSICK from 2017 to 2018.

Research showed that no “Amber Stevens” has been associated with the address.

       45.    I found records of 82 parcels originating in the Charlotte/Kannapolis area

sent to another address in the San Jose, CA area from February 2017 to January 2019.

Images were available of 19 of these parcels. Those 19 parcels were variously sent to 7

different named individuals, including a “Sabine Moraga”, none of which have been

associated with the delivery address. Records show that since 2015, several individuals,

                                            13



          Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 13 of 17
none of whom were named on the 19 parcels, have been associated with the delivery

address, including M. THALLER and S. THALLER.

      46.    I found records of 34 parcels originating in the Charlotte/Kannapolis area

sent to another address in the San Jose, CA area from November 2017 to January 2019.

Images were available for 9 of the parcels. They were all addressed to “Michael Pomposo”.

Research shows no record of a “Michael Pomposo” in California. Records show that two

individuals with the surname “Pomposo” have been associated with the delivery address

since 1987, and that S. THALLER was associated with the address from 1987-2007.

      47.    I found records of 32 parcels originating in the Charlotte/Kannapolis, NC

area sent to another address in the San Jose, CA area from May 2018 to January 2019.

Images were available for 17 of the parcels. Two of the parcels were addressed to “Joseph

Psick” and 15 were addressed to “Joseph Maria”. Research identified several individuals

associated with the address, including PSICK and PSICK’s mother, whose surname is

“Maria”. PSICK is 28 years old has a 2015 felony conviction in California for possession

for sale of a controlled substance (California Health and Safety Code 1351 HS).

      48.    I also researched the sender names listed on the 46 images of parcels

mentioned in paragraphs 34 and 35 above. Ten of the parcels were supposedly sent by

“D&G Graphic Tee’s” and gave the Fallston, NC PO Box mentioned in paragraph 44 above

as the return address. Nine of those ten parcels were mailed at Steele Creek Station Post

Office in Charlotte, NC. One was mailed from a Post Office in Mount Holly, NC.

      49.    On January 9, 2019, three Flat Rate Priority Mail parcels were mailed from

the Charlotte/Kannapolis area to addresses in the San Jose, CA area involved in the

                                           14



         Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 14 of 17
investigation. The first two parcels were accepted at the Steele Creek Station Post Office

in Charlotte, NC. The third was accepted at the Post Office in Landis, NC. All three were

cash transactions.

       50.    The first parcel (tracking # 9505514155279009322794) was addressed to

“Sabine Moraga” and states that it is from “D&G Graphic Tee’s” at the aforementioned

Fallston, NC PO Box. Research shows that the delivery address in the San Jose, CA area

is associated with M. THALLER and S. THALLER, and is the address given for them on

deed instruments, described above, recorded with the Cabarrus County Register of Deeds.

The delivery address is not associated with anyone named “Sabine Moraga”.

       51.    The second parcel (tracking # 9505514155279009322800) was addressed to

“Michael Pomposo” and also states that it is from “D&G Graphic Tee’s” at the Fallston,

NC PO Box. Research shows that the delivery address in the San Jose, CA area is

associated with S. THALLER. The delivery address is not associated with anyone named

“Michael Pomposo”.

       52.    The third parcel (tracking # 9505516160129009251975) was addressed to

“Joseph Maria” and states that it is from “Michael Brooks” at an address in China Grove,

NC. Research showed that the delivery address the San Jose, CA area is associated with

PSICK, whose mother’s surname is “Maria”. The delivery address is not associated with

anyone named “Joseph Maria”. There is no “Michael Brooks” associated with the return

address in China Grove, NC.

       53.    On January 10, 2019, and January 11, 2019, USPS-OIG agents recovered the

three parcels (tracking #s 9505514155279009322794, 9505514155279009322800, and

                                           15



          Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 15 of 17
9505516160129009251975) at the San Jose, CA, Processing and Distribution Center. The

parcels were sent to the USPS-OIG’s Greensboro, NC, office by Registered Mail.

      54.    On      February      21,     2019,     the     first    parcel     (tracking

# 9505514155279009322794) was searched pursuant to a search and seizure warrant

issued on February 19, 2019, in the Middle District of North Carolina by Magistrate Judge

Peake [1:19MJ63]. The parcel contained three boxes of Little Debbie Honey Buns. In

addition to Honey Buns, each box contained a vacuum-sealed food saver bag containing a

bundle of U.S. currency. The total value of the currency in this parcel was $40,200.00.

      55.    On      February     21,     2019,     the    second     parcel     (tracking

# 9505514155279009322800) was searched pursuant to a search and seizure warrant

issued on February 19, 2019, in the Middle District of North Carolina by Magistrate Judge

Peake [1:19MJ64]. This parcel also contained three boxes of Little Debbie Honey Buns. In

addition to Honey Buns, each box contained a vacuum-sealed food saver bag containing a

bundle of U.S. currency. The total value of the currency in this parcel was $40,080.00.

      56.    On      February      21,     2019,     the     third    parcel     (tracking

# 9505516160129009251975) was searched pursuant to a search and seizure warrant

issued on February 19, 2019, in the Middle District of North Carolina by Magistrate Judge

Peake [1:19MJ65]. The parcel contained three boxes that were packaging for children’s

toys. There were no toys in the boxes. Each box contained a bundle of U.S. currency

wrapped in multiple layers of vacuum-sealed food saver bags. The total value of the

currency in this parcel was $40,344.00.

      57.    The combined value of the currency in the three parcels was $120,624.00.

                                            16



          Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 16 of 17
                                           Clonclusiorr

        58.      Based on the fbregoing, your declarant maintains there is probable cause to

believe that a total of the $120,624.00 in U.S. Currency (consisting of three amounts:

$40,200.00, 540,080.00, and $40,344.00) was fumished or intended to be fumished in

exchange for a controlled substance or represents proceeds traceable to such an exchange,

and is therefore subject to forfeiture pursuant to        2   I   U.S.C. $ 881(a)(6) and 1 8 U.S.C.

$   e8l(a)(1XC).

        I   declare under penalty of perjurl under the larvs o1'thc United States of America

that the foregoing is true and correct.

        This the   ld"   day of   April.20l9.




                                                      T.         ^-
                                                Special Agent
                                                US Postal Service Office of Inspector General




                                                  11




             Case 1:19-cv-00392 Document 1-1 Filed 04/10/19 Page 17 of 17
